                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHADWICK MILLER,                             )       CASE NO. 5:19-cv-2648
                                             )
                       PLAINTIFF,            )       JUDGE SARA LIOI
                                             )
vs.                                          )       MEMORANDUM OPINION AND
                                             )       ORDER
US MARSHALS SERVICE                          )
                                             )
                      DEFENDANT.             )


        Pro se plaintiff Chadwick Miller (“Miller”) brings this action against the US Marshals

Service (“USMS”) pursuant to 42 U.S.C. § 1983. (Doc. No. 1 (“Compl.”).) Miller moves to

proceed with this action in forma pauperis (Doc. No. 2), and that motion is granted. Miller’s

motion for appointment of counsel is denied. (See Doc. Nos. 3, 5.)

        For the reasons that follow, this case is dismissed.

      I. Background

        Miller alleges that he is a terrorist victim of thought reading transmission technology

installed on him against his will to cause him mental harm and end his life. Miller claims that, on

October 6, 2017, his bond was revoked in a criminal case (2017CR0975). He states that the

sheriff came to his house along with the USMS. Miller claims that the USMS “blatantly

impersonated someone’s voice from my past (Tommy Horne) and asked the sheriff to see their

paperwork as to why they were arresting” him. To Miller’s “shock and disbelief” the USMS

allowed the sheriff to take him to jail in alleged blatant disregard of his constitutional rights.

Miller repeatedly alleges in the complaint that the USMS is impersonating persons from his past,
that he is a terrorist victim of thought reading technology, and that the USMS endorses terrorism.

(Compl. at 6-8.1) For relief, Miller seeks Five Hundred Million Dollars. (Id. at 9.)

      II. Discussion

      A. Standard of Review

          Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365, 102 S. Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520,

92 S. Ct. 594, 30 L. Ed. 2d 652 (1972), the Court is required to dismiss an in forma pauperis

action under 28 U.S.C. § 1915(e)(2)(B) if it fails to state a claim upon which relief can be

granted, lacks an arguable basis in law or fact, or seeks monetary relief against a defendant who

is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010).

          The dismissal standard for Fed. R. Civ. P. 12(b)(6) articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) and Ashcroft v. Iqbal, 556

U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) governs dismissal for failure to state a claim

under § 1915(e)(2)(B). Hill, 630 F.3d at 470-71. In order to state a plausible claim, a pleading

must contain a short and plain statement of the claim showing that the pleader is entitled to relief.

Iqbal, 556 U.S. at 677-78. Plaintiff is not required to include detailed factual allegations but must

provide more than an unadorned the defendant-unlawfully-harmed-me accusation. Id. at 678. In

reviewing a complaint, the Court must construe the pleading in a light most favorable to the

plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).




1
    Page number references are to the page identification numbers generated by the Court’s electronic filing system.
                                                            2
   B. Analysis

               Miller fails to state a plausible § 1983 action

       Miller brings this action pursuant to 42 U.S.C. § 1983. Section 1983 provides a remedy

for the deprivation of an individual’s federal statutory or constitutional rights by persons acting

under color of state law. See West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 101 L. Ed. 2d 40

(1988); Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th Cir. 2001). But § 1983 does not apply

to the USMS because marshals are federal actors, not state actors. See Snyder v. United States,

990 F. Supp. 2d 818, 836-37 (S.D. Ohio 2014) (FBI employee is a federal actor and cannot be

sued under § 1983) (citing Shepherd v. Sheldon, No. 1:11 CV 127, 2011 WL 2971965, at *7

(N.D. Ohio July 21, 2011) (section 1983 does not apply to federal actors) (citing Strickland v.

Shalala, 123 F.3d 863, 866, (6th Cir. 1997))). Moreover, Miller does not allege, nor can the

Court reasonably infer from his allegations, that the USMS acted under color of state law.

Accordingly, Miller fails to allege a plausible § 1983 claim against the USMS.

               Miller fails to state a plausible Bivens action

       Miller’s claims, if any, arise under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 2001, 29 L. Ed. 2d 619 (1971). See Sullivan v. United

States, 90 F. App’x 862, 863 (6th Cir. 2004) (district court properly construed action as a Bivens

action where plaintiff alleged that he was deprived of a right secured by the United States

Constitution by persons acting under color of federal law) (citing Bivens). Bivens provides a

cause of action against federal officials for certain limited constitutional violations of the Fourth,

Fifth, and Eighth Amendments. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66-69, 122 S.

Ct. 515, 151 L. Ed. 2d 456 (2001).

                                                  3
       As an initial matter, Miller does not specify the nature of his constitutional claim nor does

Miller identify any individual marshal who allegedly violated his constitutional rights. A Bivens

action may only be asserted against individual federal officials, not a department or agency. See

id. at 72 (“If a federal prisoner in a BOP facility alleges a constitutional deprivation, he may

bring a Bivens claim against the offending individual officer … . The prisoner may not bring a

Bivens claim against the officer’s employer, the United States, or the BOP. With respect to the

alleged constitutional deprivation, his only remedy lies against the individual[.]”). Moreover, the

Court cannot reasonably infer from the complaint a constitutional claim that fits within the

limited causes of action against federal officials permitted by Bivens and its progeny, and the

expansion of Bivens remedies is disfavored. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1857, 198 L.

Ed. 2d 290 (2017) (“[T]he Court has made clear that expanding the Bivens remedy is now a

‘disfavored’ judicial activity.”) (quoting Iqbal, 556 U.S. at 675)). Accordingly, Miller fails to

allege a plausible Bivens claim against the USMS.

       For all the foregoing reasons, Miller fails to state a plausible claim upon which relief may

be granted, and this action is dismissed pursuant to § 1915(e)(2)(B).

   C. Proceeding in Forma Pauperis

       Miller is a familiar litigant in the Northern District of Ohio. In addition to the instant

action, the following cases brought by Miller are currently pending: (1) Miller v. Holmes County

Sheriff Department, Case No. 5:20-cv-00225; (2) Miller v. Fidelity Investments, Case No. 1:20-

cv-00048; (3) Miller v. Citizens Securities, Inc., Case No. 5:20-cv-00394; (4) Miller v. Mt. Eaton

Police Department, Case No. 5:19-cv-02618; and (5) Miller v. Coleman Professional Services,

Case No. 5:19-cv-02832. In all the pending cases, Miller seeks to proceed in forma pauperis.

                                                 4
       Cases brought by Miller and already decided are: (1) Miller v. Akron Bar Association,

Attorney Referral, Case No. 5:19-cv-01334; (2) Miller v. Akron Police Department, Case No.

5:19-cv-01335; (3) Miller v. Jackson Police Department, Case No. 5:19-cv-01371; (4) Miller v.

Fidelity Investments, Case No. 1:19-cv-01526; (5) Miller v. Federal Bureau of Investigation,

Case No. 5:19-cv-01620; and (6) Miller v. State of Ohio, Stark County Prosecutors Office, Case

No. 5:19-cv-01868. In all six cases, Miller sought and received permission to proceed in forma

pauperis. All six cases were dismissed on screening pursuant to 28 U.S.C. § 1915(e).

       Up to this point, the Courts in the Northern District of Ohio have permitted Miller’s

meritless law suits to proceed without payment of the filing fee. There comes a point, however,

when the Court cannot permit Miller to continue filing frivolous lawsuits at taxpayer expense.

“Every paper filed with the Clerk of ... Court, no matter how repetitious or frivolous, requires

some portion of the [Court’s] limited resources. A part of the Court’s responsibility is to see that

these resources are allocated in a way that promotes the interests of justice.” In re McDonald,

489 U.S. 180, 184, 109 S. Ct. 993, 103 L. Ed. 2d 158 (1989).

       Proceeding in forma pauperis is a privilege, not a right. Wilson v. Yaklich, 148 F.3d 596,

603 (6th Cir. 1998). “[F]ederal courts have the inherent power to ... [restrict] future access to the

judicial system, to deter future frivolous ... lawsuits.” Lawrence v. Bevin, No. 1:16CV-P161-

GNS, 2017 WL 1103616, at *3 (W.D. Ky. Mar. 24, 2017) (citing among authority Chambers v.

Nasco, Inc., 501 U.S. 32, 43-45, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991); Futernick v. Sumpter

Twp., 207 F.3d 305, 314 (6th Cir. 2000)). This inherent power includes denying the privilege of

proceeding as a pauper when a litigant abuses the privilege by repeatedly filing meritless

lawsuits. See In re McDonald, 489 U.S. at 184-85; Maxberry v. S.E.C., 879 F.2d 222, 224 (6th

                                                 5
Cir. 1989) (per curiam); Weber v. Louisville Metro Police Dep’t, No. 3:16-CV-779-DJH, 2017

WL 1293019, at *2 (W.D. Ky. Apr. 5, 2017) (citing In re McDonald).

       The Court has a responsibility to ensure that the judiciary’s resources are allocated in a

manner that advances the interests of justice. Having reviewed Miller’s meritless lawsuits, the

Court concludes that Miller has abused the privilege of proceeding in forma pauperis in the

Northern District of Ohio. The Clerk of Court is, therefore, instructed not to accept future actions

for filing in the Northern District of Ohio unless Miller submits the full filing fee. See Maxberry,

879 F.2d at 224 (instructing Clerk to refuse to accept from plaintiff future appeals from

judgments dismissing his civil rights suits unless he submits the filing fee).

   III. Conclusion

       For all the foregoing reasons, this case is dismissed pursuant to § 1915(e)(2)(B).

       Miller’s motion to proceed in forma pauperis is granted (Doc. No. 2). However, the Clerk

of Court is instructed not to accept future actions for filing in the Northern District of Ohio

unless Miller submits the full filing fee. If Miller submits a pleading for filing without submitting

the full filing fee, the Clerk shall return the unfiled pleading to Miller with a copy of this

Memorandum Opinion and Order.

       Miller’s motion for appointment of counsel is denied (Doc. 3).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.

Dated: March 13, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE

                                                  6
